Citation Nr: 1007471	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for glomerulonephritis.

2.  Entitlement to service connection for ulcer conditions.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1981 and from March 1984 to September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claims.

The issues of service connection for an ulcer condition and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing that the 
Veteran currently suffers from glomerulonephritis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
glomerulonephritis have not been met.  38 U.S.C.A. §§  1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
glomerulonephritis.  

The competent medical evidence of record does not demonstrate 
that the Veteran currently suffers from glomerulonephritis.  
The evidence of record shows that during service in July 
1986, the Veteran was diagnosed as having glomerulonephritis.  
On separation, however, there was no abnormality of the renal 
system noted.  Furthermore, post-service medical treatment 
records are silent for any findings of glomerulonephritis.  
As was stated earlier, a current disability is required in 
order to establish service connection.  Brammer, 3 Vet. App. 
at 225.  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for glomerulonephritis and the claim is denied.  
38 U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2007.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the Veteran currently suffers from glomerulonephritis.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for glomerulonephritis is denied.


REMAND

Service treatment records show that the Veteran was treated 
twice for an ulcer, in March 1982 and July 1986.  The Veteran 
was also noted to have hypertension during the treatment in 
July 1986.  On separation examination in June 1998, the 
Veteran's G-U system was reported as normal and his blood 
pressure was within normal limits.  Post-service treatment 
records show that the Veteran has been diagnosed as having 
hypertension.  The earliest indication of record of a 
diagnosis of hypertension is August 2006.  Prior to August 
2006, the Veteran's blood pressure appeared to be within 
normal limits.  In addition, the Veteran has been diagnosed 
as having gastroesophageal reflux disease (GERD) in October 
2002.  In light of the evidence of record showing continued 
symptomatology, the Veteran should be afforded a VA 
examination to obtain a medical opinion to determine the 
nature and etiology of his current hypertension and GERD.  
Such opinions are necessary for a determination on the merits 
of the claims.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d); Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any current hypertension, GERD or ulcer 
condition.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any currently diagnosed 
hypertension, GERD or ulcer condition had 
its onset during active military service 
or are related to in-service disease or 
injury, including the inservice diagnosis 
of hypertension and ulcer treatment. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

2.  Readjudicate the Veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


